Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 17-19 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhong (US Pub. No. 2014/0255022). 
	Regarding claim 1, Zhong teaches a method for filtering an optical signal to generate at least one electrical output, as shown on Figs. 1 and 2, the method comprising: 
receiving an optical signal (from 11); 
directing at least a part of the optical signal through an nxm array of wavelength selective elements (12), the nxm array comprising n parallel groups, each group comprising m coupled wavelength selective elements (see also paragraph [0055]); 
photodetecting (133) an output from each of the n groups of coupled wavelength selective elements (see paragraph [0053]; “The receive port 131 of the transmit-end electrical switching element 13 to which the OR 133 is connected (receive port 131 corresponding to the OR 133 for short) is mainly responsible for converting an optical wave signal into an electrical signal…”); and 
electrically selecting (13) at least one of the photodetected outputs.

a coupler (fiber such as 12a shown on Fig. 1) for receiving the optical signal; 
an nxm array of wavelength selective elements (12), the nxm array comprising n parallel groups, each group comprising m coupled wavelength selective elements (see also paragraph [0055])); 
a photodetector unit (133) for photodetecting an output from each of the n groups of coupled wavelength selective elements (see paragraph [0053]; “The receive port 131 of the transmit-end electrical switching element 13 to which the OR 133 is connected (receive port 131 corresponding to the OR 133 for short) is mainly responsible for converting an optical wave signal into an electrical signal…”); and 
an electrical switch (13) for electrically selecting at least one output of the photodetector unit.
Regarding claim 18, wherein at least some of the wavelength selective elements are configurable to select a specific wavelength from within a selection range (see also paragraph [0055]; the 12 AWGR is configurable to select a specific wavelength to be output from within a selection range of the inputs).
Regarding claim 19, wherein the photodetector unit comprises n photodetecting elements, each photodetecting element arranged to photodetect an output from one of the n groups of wavelength selective elements (see paragraph [0053]; “The receive port 131 of the transmit-end electrical switching element 13 to which the OR 133 is connected (receive port 131 
Regarding claim 32, Zhong teaches a controller for controlling an optical filtering module (see paragraph [0129]), the optical filtering module for receiving an optical signal and generating at least one electrical output, as shown on Figs. 1 and 2, the optical filtering module comprising: 
a coupler (fiber such as 12a shown on Fig. 1) for receiving the optical signal; 
an nxm array of wavelength selective elements (12), the nxm array comprising n parallel groups, each group comprising m coupled wavelength selective elements (see also paragraph [0055])); 
a photodetector unit (133) for photodetecting an output from each of the n groups of coupled wavelength selective elements (see paragraph [0053]; “The receive port 131 of the transmit-end electrical switching element 13 to which the OR 133 is connected (receive port 131 corresponding to the OR 133 for short) is mainly responsible for converting an optical wave signal into an electrical signal…”); and 
an electrical switch (13) for electrically selecting at least one output of the photodetector unit, wherein the controller is operable to configure at least one of: 
a selection wavelength of a wavelength selective element; or the electrical switch (see paragraph [0129]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong (US Pub. No. 2014/0255022) in view of D’Errico et al (US Pub. No. 2015/0358109).
Regarding claim 2, Zhong teaches configuring the selection wavelength of at least some of the wavelength selective elements and differs from the claimed invention in that Zhong does not specifically teach that the wavelength selective elements comprise Micro Ring Resonators (MRRs).  D’Errico et al teaches reconfigurable optical switch comprising wavelength selective switch wherein the wavelength selective switches comprising microring resonator (see paragraph [0021]).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the optical switching system of Zhong by replacing the wavelength selective optical switches with microring resonator, as taught by D’Errico et al because this would amount to a simple substitution of one known element wavelength selective for another performing the same function and the results of the substitution would have been predictable.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong (US Pub. No. 2014/0255022) in view of Graves et al (US Patent No. 6,606,427).
Regarding claim 5, Zhong teaches directing at least a part of the optical signal through the array of wavelength selective elements, as discussed above, and differs from the claimed invention in that Zhong does not specifically teach amplifying the received optical signal before directing the at least a part of the optical signal through the array of wavelength selective elements.  However, it is well known in communication system to provide amplifier to amplify signal.  Graves et al teaches communication system comprising amplifiers (see 7b on Fig. 2b; col. 12, line 28; col. 13, line 21).  Since losses due to transmission path degrades signal strength, therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the system of Zhong by providing amplifier, as taught by Graves et al, in order to maintain signal strength at desired level.  

Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (US Pub. No. 2014/0255022) in view of Zheng et al (US Patent No. 7,635,836).
Regarding claim 7, Zhong teaches electrically selecting at least one of the photodetector output, as discussed above, and differs from the claimed invention in that Zhong does not specifically teach electrically amplifying the photodetected outputs from the array of wavelength selective elements before electrically selecting at least one of the photodetected outputs.  However, it is well known in communication system to provide amplifier to amplify signal.  Zheng et al teaches communication system wherein the electrical signal is amplified (see col. 3, lines 14-19).  Since losses due to transmission path degrades signal strength, therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the system of Zhong by providing amplifier, as taught by Zheng et al, in order to maintain signal strength at desired level.  
Regarding claim 24, Zhong teaches electrically selecting at least one of the photodetector output, as discussed above, and differs from the claimed invention in that Zhong does not specifically teach electrical amplifier unit comprises at least n electrical amplifying elements, each electrical amplifying element arranged to amplify an output from a photodetecting element.  However, it is well known in communication system to provide amplifier to amplify signal.  Zheng et al teaches communication system wherein the electrical signal is amplified (see col. 3, lines 14-19).  Since losses due to transmission path degrades signal strength, therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the system of Zhong by providing amplifier, as taught by Zheng et al, in order to maintain signal strength at desired level.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong (US Pub. No. 2014/0255022) in view of Graves et al (US Patent No. 6,606,427) and further in view of Kish, Jr. et al (US Patent No. 7,792,396).
Regarding claim 21, Zhong teaches directing at least a part of the optical signal through the array of wavelength selective elements, as discussed above, and differs from the claimed invention in that Zhong does not specifically teach amplifying the received optical signal before directing the at least a part of the optical signal through the array of wavelength selective elements.  However, it is well known in communication system to provide amplifier to amplify signal.  Graves et al teaches communication system comprising amplifiers (see 7b on Fig. 2b; col. 12, line 28; col. 13, line 21).  Since losses due to transmission path degrades signal strength, therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the system of Zhong by providing amplifier, as taught by Graves et al, in order to maintain signal strength at desired level.  
Furthermore, the combination of Zhong et al and Graves et al differs from the claimed invention in that the combination does not specifically teach that the optical amplifier unit comprises a Semiconductor Optical Amplifier (SOA) and wherein the photodetector unit comprises at least one semiconductor photodetector.  Kish, Jr. et al teaches photonic integrated circuits formed on a semiconductor wafer comprising SOA and photodetector (see Figs. 11-16).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the system of the combination by integrating the optical amplifier and photodetector forming a semiconductor wafer comprising SOA and photodetector, as taught by Kish, Jr. et al, in order to reduce overall size.  Known work in one field of endeavor (such as integrating circuitries on semiconductor wafer) may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
	Regarding claim 29, in view of the above combination, shown on Fig. 8, Kish, Jr. et al teaches wherein the optical amplifier unit comprises a dedicated optical amplifying element for amplifying each of the component signals (each SOA amplifier is dedicated for each of the component of the signal such as λ1 to λ6).
	Regarding claim 31, Zhong et al teaches at least a coupler for receiving the optical signal, the nxm array of wavelength selective elements, and the photodetector unit and differs from the claimed invention in that Zhong does not specifically teach wherein at least a coupler for receiving the optical signal, the nxm array of wavelength selective elements, and the photodetector unit are arranged on a single chip.  However, it is well known to integrate circuitries in a single chip.  Kish, Jr. et al teaches integration of coupler for receiving the optical signal, the nxm array of wavelength selective elements, and the photodetector unit in a single chip (see Fig. 37).  Therefore, it would have been obvious to an artisan of ordinary skill in the art to modify the system of the combination by integrating the coupler for receiving the optical signal, the nxm array of wavelength selective elements, and the photodetector unit in a single chip, as taught by Kish, Jr. et al in order to reduce overall size.  Known work in one field of endeavor (such as integrating circuitries) may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.
Allowable Subject Matter
Claims 8, 9, 11, 12, 26-28 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Tait et al (US Pub. No. 2019/0331912) is cited to show photonic filter bank.
Tu (US Pub. No. 2019/0235172) is cited to show microring resonator control method and apparatus.
Xu et al (US Pub. No. 2015/0168803) is cited to show parallel and WDM silicon photonics integration in information and communications technology systems.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALZID E SINGH whose telephone number is (571)272-3029.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID PAYNE can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DALZID E. SINGH
Primary Examiner
Art Unit 2637




/DALZID E SINGH/Primary Examiner, Art Unit 2637